DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 1-20 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted November 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted a copy of CN 104747447 A has been provided in the parent application, 16/110,236. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US 2009/0142190 A1), hereinafter Horng, in view of Kato et al. (US 2008/0175729 A1), hereinafter Kato.
Regarding Claim 1, Figures 2 and 7 of Horng teach a fan frame, comprising: a metal base (30) having a center portion (31), a plurality of supporting portions (34) with strip shapes, wherein each of the supporting portions (34) has a head end (end proximate 31), a middle part (between 31 and 344) and a tail end (end proximate 344), the head end connects to a peripheral part of the center portion (31), and a frame body (20) having a frame wall (any wall portion of 20 in Figure 7). Paragraph [0025] notes the base (30) is made of metal. 
Horng does not expressly teach a plurality of wing portions, the wing portions extend outwardly at an angle from the middle parts of the supporting portions, respectively, wherein the wing portions are at least partially covered by the frame body as claimed. However, having wing portions would have been obvious in view of Kato. 
Figure 4 of Kato teaches a fan frame with a plurality of wing portions (43), the wing portions (43) extend outwardly at an angle from the middle parts of the supporting portions (portion of 4 projecting from 311), wherein the wing portions (43) are at least partially covered by the frame body (11). The wing portion (43) allows for air to be rectified. The extension reduces the axial distance between the rotor vanes (21) and the stationary vanes (4) to improve said rectification [0041]. Note that this rejection follows the broadest reasonable interpretation of being “at least partially covered by the frame body”. Since the wing portion (43) is surrounded by the frame body (11) cannot be seen without the cutaway in Figure 4, the wing portion (43) is interpreted as being “at least partially covered by the frame body”. The supporting portion (34) of Horng is shown to be in a similar spot to the wing portion (43) of Kato, therefore the combination would have a covered wing portion as well. Applicant is suggested to further define what is intended by this phrase or use different terminology. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan frame taught by Horng with a plurality of wing portions, the wing portions extend outwardly at an angle from the middle parts of the supporting portions, respectively, wherein the wing portions are at least partially covered by the frame body as suggested by Kato, to provide the benefit of rectifying air flow and further improving the said rectification.  
Regarding Claim 2, Horng and Kato teach the fan frame as set forth in Claim 1. 
The modification in Claim 1 by Kato results wherein the angle is an obtuse angle. The extending portion (43) is seen as being angled with respect to the portion of (4) extending from (3112) in Figure 4 of Kato. The angle formed with respect to the horizontal in the direction of (42) and the angle formed with respect to the vertical in the direction of (41) are both obtuse. 
Regarding Claim 3, Horng and Kato teach the fan frame as set forth in Claim 1. 
Horng teaches wherein the frame body (20) is made of plastic [0024]. 
Regarding Claim 6, Horng and Kato teach the fan frame as set forth in Claim 1. 
The modification by Kato in Claim 1 results wherein the center portion, the supporting portions and the wing portions are integrally formed as one piece. Figure 7 of Horng shows the center portion (31) and supporting portions (34) being integrally formed as one piece [0025]. Figure 4 of Kato shows the center portion (311), the supporting portions (portion of 4 extending from 3112) and the wing portion (43) being integrally formed as one piece [0031]. Thus, the combination would have the portions be integrally formed as well. 
Regarding Claim 7, Horng and Kato teach the fan frame as set forth in Claim 1. 
Horng teaches a peripheral connection portion, wherein the peripheral connection portion is an annular structure, the tail ends (ends of 34 proximate 344) of the supporting portions (34) connects to the peripheral connection portion. The claim is broad regarding the defining of the “peripheral connection portion”. It is only required as a part of the “fan frame”, not particularly of the base or frame body. There is also no further description of how the annular structure is to be arranged. Thus, with respect to the current combination, the “peripheral connection portion” is interpretable as either a) the portion of frame body (20) forming the perimeter of the annular shape of (21) in the region proximate (344) and enveloping (344), or b) the portion of base (30) forming annular hole (341) (see Figures 5 and 7). 
Regarding Claim 8, Horng and Kato teach the fan frame as set forth in Claim 7. 
The modification by Kato in Claim 1 results wherein the center portion, the supporting portions, the wing portions and the peripheral connection portion are integrally formed as one piece. Figure 7 of Horng shows the center portion (31) and supporting portions (34) being integrally formed as one piece [0025]. In either interpretations noted in Claim 7 above, the peripheral connection portion is integral with (30). a), paragraph [0026] of Horng discusses (20) and (30) being integrally formed by molding. b), (341) is a part of (30) in Figure 7. Figure 4 of Kato shows the center portion (311), the supporting portions (portion of 4 extending from 3112) and the wing portion (43) being integrally formed as one piece [0031]. Thus, the combination would have the portions be integrally formed as well.
Regarding Claim 9, Horng and Kato teach the fan frame as set forth in Claim 7. 
Figure 7 of Horng teaches wherein a height of the frame wall (vertical wall of 20, where numeral 21 points) is greater than a height of the peripheral connection portion. This is true for both interpretations noted in Claim 7. 
Regarding Claim 10, Horng and Kato teach the fan frame as set forth in Claim 7. 
Figure 7 of Horng teaches wherein a height of the peripheral connection portions is greater than a thickness of the center portion (31). This is true for both interpretations noted in Claim 7.
Regarding Claim 11, Horng and Kato teach the fan frame as set forth in Claim 1. 
Figures 2 and 7 of Horng teach wherein the center portion (31) and the supporting portions (34) are covered by the frame body (20). 
The modification by Kato in Claim 1 results in wing portions, parts of the wing portions covered by the frame body, as exemplified by wing portions (43) being covered by frame body (11) in Figure 4 of Kato. Similar to the interpretation noted in Claim 1 above, the frame body (20) surrounding all the portions such that they are not visible from certain views without a cutaway is interpreted as “covered”. 
Regarding Claim 12, Horng and Kato teach the fan frame as set forth in Claim 1. 
Figures 2 and 7 of Horng teach wherein the center portion (31) and the supporting portions (34) are covered by the frame body (20). 
The modification by Kato in Claim 1 results in wing portions, the wing portions covered by the frame body, as exemplified by wing portions (43) being covered by frame body (11) in Figure 4 of Kato. Similar to the interpretation noted in Claim 1 above, the frame body (20) surrounding all the portions such that they are not visible from certain views without a cutaway is interpreted as “covered”. 
Regarding Claim 13, Horng and Kato teach the fan frame as set forth in Claim 7. 
Figures 2 and 7 of Horng teach wherein the center portion (31), the supporting portions (34), and the peripheral connection portion (refer to interpretations a, b noted in Claim 7 above) are covered by the frame body (20). 
The modification by Kato in Claim 1 results in wing portions, the wing portions covered by the frame body, as exemplified by wing portions (43) being covered by frame body (11) in Figure 4 of Kato. Similar to the interpretation noted in Claim 1 above, the frame body (20) surrounding all the portions such that they are not visible from certain views without a cutaway is interpreted as “covered”. 
Regarding Claim 14, Horng and Kato teach the fan frame as set forth in Claim 1. 
The modification by Kato in Claim 1 results wherein the supporting portions and the wing portions form a plurality of static blades. Figure 4 of Kato shows the combination of the two portions (43 and portion of 4 extending from 311) forming static blades (4). 
Regarding Claim 15, Horng teaches a fan frame, comprising: a metal base (30) having a peripheral connection portion (forming hole 341, hereinafter 341), a plurality of supporting portions (34) with strip shapes, wherein each of the supporting portions (34) has a head end (end proximate 31), a middle part (between 344 and 31) and a tail end (end proximate 344), the tail end connects to an inner periphery (radially inner periphery, towards 34) of the peripheral connection portion (341), and a frame body (20) having a frame wall (any wall portion of 20). Paragraph [0025] notes base (30) to be metal. 
Horng does not expressly teach a plurality of wing portions, the wing portions extend outwardly at an angle from the middle parts of the supporting portions, respectively, wherein the wing portions are at least partially covered by the frame body as claimed. However, having wing portions would have been obvious in view of Kato. 
Figure 4 of Kato teaches a fan frame with a plurality of wing portions (43), the wing portions (43) extend outwardly at an angle from the middle parts of the supporting portions (portion of 4 projecting from 311), wherein the wing portions (43) are at least partially covered by the frame body (11). The wing portion (43) allows for air to be rectified. The extension reduces the axial distance between the rotor vanes (21) and the stationary vanes (4) to improve said rectification [0041]. Note that this rejection, similar to Claim 1 above, follows the broadest reasonable interpretation of being “at least partially covered by the frame body”. The wing portion (43) is surrounded by the frame body (11) cannot be seen without the cutaway in Figure 4, the wing portion (43) is interpreted as being “at least partially covered by the frame body”. The supporting portion (34) of Horng is shown to be in a similar spot to the wing portion (43) of Kato, therefore the combination would have a covered wing portion as well. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan frame taught by Horng with a plurality of wing portions, the wing portions extend outwardly at an angle from the middle parts of the supporting portions respectively, wherein the wing portions are at least partially covered by the frame body as suggested by Kato, to provide the benefit of rectifying air flow and further improving the said rectification.  
Regarding Claim 16, Horng and Kato teach the fan frame as set forth in Claim 15. 
The modification in Claim 15 by Kato results wherein the angle is an obtuse angle. The extending portion (43) is seen as being angled with respect to the portion of (4) extending from (3112) in Figure 4 of Kato. The angle formed with respect to the horizontal in the direction of (42) and the angle formed with respect to the vertical in the direction of (41) are both obtuse. 
Regarding Claim 17, Horng and Kato teach the fan frame as set forth in Claim 15. 
Horng teaches wherein the frame body (20) is made of plastic [0024]. 
Regarding Claim 19, Horng and Kato teach the fan frame as set forth in Claim 15. 
Figures 2 and 7 of Horng teach wherein the supporting portions (34) and the peripheral connection portion (341) are covered by the frame body (20). 
The modification by Kato in Claim 15 results in wing portions, the wing portions covered by the frame body, as exemplified by wing portions (43) being covered by frame body (11) in Figure 4 of Kato. Similar to the interpretation noted in Claim 1 above, the frame body (20) surrounding all the portions such that they are not visible from certain views without a cutaway is interpreted as “covered”. 
Regarding Claim 20, Horng and Kato teach the fan frame as set forth in Claim 15. 
Figure 7 of Horng teaches wherein a height of the frame wall (vertical wall of 20 where numeral 21 is pointing) is greater than a height of the peripheral connection portion (341). 

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horng and Kato as applied to Claim 1 and 15 above, and further in view of Inada et al. (US 2016/0201689 A1), hereinafter Inada.
Regarding Claim 4, Horng and Kato teach the fan frame as set forth in Claim 1. 
Horng and Kato do not expressly teach wherein the wing portions are flat structures as claimed. However, flat structures would have been obvious in view of Inada. 
Figure 1 of Inada teaches a fan frame having wing portions (3). The wing portions (3) may have a variety of shapes, including curved or flat. The shape is changed in accordance to the rotor as appropriate for the given application [0030]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fan frame taught by Horng-Kato such that the wing portions are flat structures as suggested by Inada, since one of ordinary skill would adapt the shape of wing portion according to the rotor and appropriate scenario. Inada exemplifies flat is a known appropriate structure. 
Regarding Claim 18, Horng and Kato teach the fan frame as set forth in Claim 15. 
Horng and Kato do not expressly teach wherein the wing portions are flat structures as claimed. However, flat structures would have been obvious in view of Inada. 
Figure 1 of Inada teaches a fan frame having wing portions (3). The wing portions (3) may have a variety of shapes, including curved or flat. The shape is changed in accordance to the rotor as appropriate for the given application [0030]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fan frame taught by Horng-Kato such that the wing portions are flat structures as suggested by Inada, since one of ordinary skill would adapt the shape of wing portion according to the rotor and appropriate scenario. Inada exemplifies flat is a known appropriate structure. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horng and Kato as applied to Claim 1 above, and further in view of Liu et al. (US 2007/0242430 A1), hereinafter Liu. 
Regarding Claim 5, Horng and Kato teach the fan frame as set forth in Claim 1. 
Figure 7 of Horng teaches the supporting portions (34) radially extend from the frame wall (vertical wall of 20 where numeral 21 points) inwardly and connect to the center portion (31). 
Horng does not expressly teach wherein the frame wall is made of metal as claimed. However, having metal would have been obvious in view of Liu. 
Figures 1-2 of Liu teach a fan frame with a frame wall (13) made of metal [0033]. The metal helps strengthen the fan frame while lessening noise and vibration [0011]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan frame taught by Horng-Kato such that the frame wall is made of metal as suggested by Liu, to provide the benefits of providing strength while lessening noise and vibration. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Li et al. (US 2015/0023779 A1) and Horng (US 2011/0108251 A1) disclose peripheral connection portions more similar to the figures of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745